BEEZER, Circuit Judge:
This appeal concerns the right of Alaska Natives to apply for allotments of land located inside three national wildlife refuges. When the Department of the Interior refused to consider the applications of four Alaska Natives, they filed suit to compel the Department to consider their applications. The district court granted a summary judgment against the applicants, from which they appeal. We affirm.
I
FACTS AND PROCEEDINGS BELOW
Although Native Americans have the right to use and occupy large areas of land, they have no general right to obtain an ownership interest in the land. Tee-Hit-Ton Indians v. United States, 348 U.S. 272, 279-82, 75 S.Ct. 313, 317-19, 99 L.Ed. 314 (1955). In 1906, however, Congress passed the Alaska Native Allotment Act (“the Allotment Act”), ch. 2469, 34 Stat. 197 (1906) (codified as amended at 43 U.S.C. §§ 270-1 to -3 (1970)), which gave Native Alaskans the right to apply for allotments of “vacant, únapportioned, and unreserved nonmineral land in Alaska.” 43 U.S.C. § 270-1 (1970). Although the Allotment Act was repealed in 1971 by the Alaska Native Claims Settlement Act (“ANCSA”), 43 U.S.C. § 1617, ANCSA contained a savings clause for applications pending on the date of the repeal of the Allotment Act. Id. § 1617(a). See generally F. Cohen, Handbook of Federal Indian Law, 741-50 (1982).
This appeal focuses on lands inside three Alaskan wildlife refuges. Beginning in 1919, these lands were withdrawn by the federal government in a series of Executive Orders. The Alaska National Interest Lands Conservative Act (“ANILCA”) consolidated the various withdrawals into three wildlife refuges: the Arctic National Wildlife Refuge, the Kodiak National Wildlife Refuge, and the Yukon Delta National Wildlife Refuge. Pub.L. No. 96-487, § 303(2), (5), (7), 94 Stat. 2390-93 (1980).
The plaintiffs in this case are Native Alaskans whose families have used and occupied the lands in question for generations. The Department of the Interior, however, refused to consider their applications for allotments in the various refuges because each applicant’s personal use and occupancy had commenced after the land had ceased to be “vacant, unappropriated, and unreserved.” Subsequently, the plaintiffs brought this suit in district court to compel the Department to consider their applications.1 Both sides filed motions for summary judgment. On August 5, 1983, the district court denied the plaintiffs’ motion and granted the Government’s motion “to the effect that the lands at issue were validly withdrawn as wildlife refuges, and were not available for allotment by individuals whose individual use and occupancy ... began after an effective withdrawal.”
II
ANALYSIS
A. Ancestral Usage
The plaintiffs contend that they are entitled to apply for allotments based on *1319their ancestor’s use and occupancy of the land prior to the creation of the wildlife refuges. In support of this contention, the plaintiffs note that section 2 of the Allotment Act, which authorizes allotments in national forests, requires the application to be “founded on occupancy of the land prior to the establishment of the particular forest.” 43 U.S.C. § 270-2 (1970). In Shields v. United States, 698 F.2d 987 (9th Cir.), cert. denied, — U.S. -, 104 S.Ct. 73, 78 L.Ed.2d 86 (1983), we interpreted that provision to require prior personal occupancy by the applicant and rejected the argument that ancestral usage satisfied the statute. In this case, however, the plaintiffs claim a right to apply for allotments under section 1, rather than section 2. They argue that Congress’ failure to place language regarding prior occupancy in section 1 shows that Congress only intended to require prior personal occupancy for claims under section 2.,
In light of the legislative history of section 2, however, we reject the plaintiffs’ argument. Section 2 was added in 1956 as part of a comprehensive amendment of the Allotment Act. Act of Aug. 2, 1956, ch. 891, 70 Stat. 954. The 1956 amendments permitted Native Alaskans to alienate their allotments. Section 2 was added as a response to concerns that Native Alaskans would abuse this right by obtaining allotments in national forests for the sole purpose of selling them. See Shields, 698 F.2d at 989. At the same time, the “vacant, unappropriated, and unreserved” requirement was added to section 1. Assistant Secretary of the Interior Wesley A. D’Ewart, who proposed the amendment, explained it as follows:
Subsection (b) of the enclosed substitute bill makes it clear that homesteads may be selected under section 1 of the 1906 act only from vacant, unappropriated, and unreserved land. That has been the consistent administrative interpretation of the act. Unless that fact is specified, however, the provision in section 2 of the bill permitting Indian homesteads to be selected in national forests under certain circumstances might be made the basis for an inference that other reserved lands are also available for homesteading.
S.Rep. No. 2696, 84th Cong., 2d Sess., reprinted in 1956 U.S.Code Cong. & Ad. News 4204. We conclude that the plaintiffs’ construction of the statute is incorrect.
The plaintiffs also argue that the right to seek allotments was inheritable. While we have held that use and occupancy rights are transferable, e.g., Arness v. Petersburg Packing Co., 260 Fed. 710, 712 (9th Cir.1919), we know of no authority for the proposition that the right to seek an allotment is transferable. In light of the legislative history discussed above, we reject that proposition.
B. The Validity of the Withdrawals
All of the wildlife refuges at issue in this case were created by Executive Orders. The plaintiffs contend that the Executive lacked authority to disturb their right to seek allotments by creating wildlife refuges. We disagree. The Pickett Act, ch. 421, 36 Stat. 847 (1910) (repealed 1976), authorized the President to reserve public lands for public purposes. ' The lands in question were “public lands” within the meaning of the Pickett Act. See Larkin v. Paugh, 276 U.S. 431, 438, 48 S.Ct. 366, 368, 72 L.Ed. 640 (1928). While the plaintiffs argue that the “settlement” exception to the Pickett Act applies in this ease, that exception requires the “settler” to maintain and perfect the settlement pursuant to law. Ch. 421, § 2, 36 Stat. 848 (1910). Because the plaintiffs did not “perfect” their claim by seeking an allotment, we find that the settlement exception is inapplicable. But even if the Pickett Act did not authorize the creation of these wildlife refuges, we would uphold the withdrawals because Congress ratified the Executive Orders in section 305 of ANILCA, Pub.L. No. 96-487, § 305, 94 Stat. 2395 (1980).2
*1320C. The Effect of the Withdrawals
The plaintiffs contend that the lands in question remained unreserved and unavailable for allotment notwithstanding their withdrawal for use as wildlife refuges. Initially, they argue that Congress acted to segregate lands used and occupied by Alaska Natives from the public domain until such time as they could secure title. In support of this argument, the plaintiffs cite a long string of statutes and treaties, beginning with Article III of the Treaty of Cession, 15 Stat. 539 (1867), and ending with section 4 of the Alaska Statehood Act, Pub.L. No. 85-508, § 4, 72 Stat. 339 (1958) (amended 1959). The rights granted by these statutes and treaties, however, have never been held to rise to the level of enforceable ownership rights. See Northwestern Bands of Shoshone Indians v. United States, 324 U.S. 335, 338-39, 65 S.Ct. 690, 692-93, 89 L.Ed. 985 (1945); Beecher v. Wetherby, 95 U.S. (5 Otto) 517, 525, 24 L.Ed. 440 (1877). See generally P. Maxfield, M. Dieterich & F. Trelease, Natural Resources Law on American Indian Lands, §§ 4-3 to -6 (1977). In Tee-Hit-Ton Indians, a group of Alaska Natives attempted to assert a compensable property right in the lands they occupied. The Supreme Court rejected their claim:
We have carefully examined these statutes and the pertinent legislative history and find nothing to indicate any intention by Congress to grant to the Indians any permanent rights in the lands of Alaska occupied by them by permission of Congress. Rather, it clearly appears that what was intended was merely to retain the status quo until further congressional or judicial action was taken.
348 U.S. at 278, 75 S.Ct. at 317. Congressional action has now been taken, eliminating the right of Alaska Natives to seek allotments.
The plaintiffs also contend that the withdrawals provide an express exception for their claims. Each withdrawal was made “subject to valid existing rights.” These exceptions, however, only apply to use and occupancy rights. Prior to receiving an allotment, an Alaska Native has no title to any of the lands subject to the Allotment Act. Cf. Nadeau v. Union Pacific R.R. Co., 253 U.S. 442, 445-46, 40 S.Ct. 570, 571, 64 L.Ed. 1002 (1920) (interpreting the General Allotment Act, which applies to all Native Americans outside of Alaska). Moreover, none of the plaintiffs had “valid existing rights” in the land at the time that the wildlife refuges were withdrawn. As a result, the withdrawals eliminated their right to seek allotments.
D. The Clarence Rhode National Wildlife Range
Public Land Order 2213, which created the Clarence Rhode National Wildlife Range,3 provided:
This order shall not be construed to abrogate or impair any legal or aboriginal claim of right of the natives to use the lands, if any, and they may hunt, fish, and trap in accordance with applicable law, and carry on any other lawful activities.
This statement was added to the formal withdrawal order in response to concerns raised during public comment on the original proposal.
The plaintiffs claim that the language of the order preserved their right to apply for an allotment within that wildlife refuge. First, they contend that the literal wording of the order preserved their “legal right” to apply for an allotment. We disa*1321gree. The rights preserved by the order were expressly limited to use, rather than ownership. Even though statutes and administrative orders concerning Native Americans are to be given a liberal construction, see Pence v. Kleppe, 529 F.2d 135, 140 (9th Cir.1976), we find that the literal language of the order did not embrace the right to apply for an allotment.
Second, the plaintiffs argue that the administrative history of the order shows that it was intended to preserve their right to apply for allotments. A representative of the Department of the Interi- or told a group of Alaska Natives that it was his understanding that after-arising allotment rights would not be disturbed. He conditioned his remarks, however, by noting:
We merely stress these points which are a matter of good faith and which the Secretary who is the man who makes the decision (we are just merely gathering the testimony) will take these into consideration. We do not know what he will do with them. He may throw this whole thing out; he may accept it as it is; or he may modify it based on points raised by you men here tonight.
While it is true that he submitted a report to the Bureau of Land Management recommending protection of after-arising allotment rights, it appears that his recommendation was ignored. In any event, we must defer to the Department’s interpretation of its administrative orders if that interpretation is “not unreasonable [and] the language of the orders bears [that] construction.” Udall v. Tallman, 380 U.S. 1, 18, 85 S.Ct. 792, 802, 13 L.Ed.2d 616 (1965). We cannot say that the Department’s interpretation is unreasonable.
Ill
CONCLUSION
Since 1867, Congress has permitted the use and occupancy of unappropriated real property by Alaska Natives. In the case of the plaintiffs before us, their hope and expectation of attaining title to the lands that they and their ancestors have occupied for generations has been thwarted by administrative withdrawals. The fairness of this administrative action, which has deprived the plaintiffs of any chance to obtain title, should be reviewed by Congress.
The judgment of the district court is AFFIRMED.

. The district court certified a class of plaintiffs consisting of:
All Alaska Natives who made timely application for allotments under the Alaska Native Allotment Act ... for lands located within the boundaries of those National Wildlife Refuges, now known as the Arctic National Wildlife Refuge, the Yukon Delta National Wildlife Refuge and the Kodiak National Wildlife Refuse [sic] and whose applications have been or will be denied because the land they sought was considered reserved or otherwise unavailable for allotment for reasons related to or arising out of its status as withdrawn land.


. The plaintiffs also argue that the Executive lacks authority to extinguish rights created by Congress. Even if Congress had vested the right to seek allotments in the Alaska Natives, this is *1320not a case in which the President has acted without'regard to the will of Congress. See, e.g., Youngstown Sheet & Tube Co. v. Sawyer, 343 U.S. 579, 72 S.Ct. 863, 96 L.Ed. 1153 (1952). See generally Quint, The Separation of Powers Under Carter, 62 Texas L.Rev. 785, 788-826 (1984) (discussing conflicts in the allocation of policymaking power between the executive and legislative branches in the absence of an express construtional provision). Instead, we find that the Executive’s actions were expressly authorized by the Pickett Act and ratified by ANILCA.


. The Clarence Rhode National Wildlife Range was incorporated into the Yukon Delta National Wildlife Range by section 303(7) of ANILCA.